FILE COPY




                              Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 28, 2020

                                      No. 04-20-00234-CV

                                Kyle BRATTON,
                                    Appellant
                                       v.
                HOLT TEXAS, LTD D/B/A Holt CAT and D/B/A Sitech-Tejas,
                                    Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CI05583
                         Honorable Norma Gonzales, Judge Presiding


                                         ORDER

        Appellant’s notice of appeal was filed within fifteen days after the deadline but without a
motion for extension of time to file the notice. See TEX. R. APP. P. 26.1, 26.3. On August 17,
2020, we ordered Appellant to file a written response presenting a reasonable explanation for the
late notice of appeal. See TEX. R. APP. P. 26.3, 10.5(b)(1)(C); Verburgt v. Dorner, 959 S.W.2d
615, 617 (Tex. 1997).
       Appellant timely filed a written response explaining the late notice of appeal; our August
17, 2020 order is satisfied. See Garcia v. Kastner Farms, Inc., 774 S.W.2d 668, 670 (Tex. 1989)
(noting a “reasonable explanation” comprises all but “deliberate or intentional noncompliance”).
       We reinstate the appellate timetable. Appellant’s brief is due on September 16, 2020.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of August, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court